—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered June 10, 1987, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree and sentencing him, as a predicate felon, to a prison term of from 3 to 6 years, is unanimously affirmed.
Defendant was originally convicted by a jury of attempted robbery in the first degree, but the conviction was reversed by the Court of Appeals and a new trial ordered (People v Silvers, 68 NY2d 957). On remand, defendant pleaded guilty to robbery in the second degree, but, at sentencing, challenged a predicate felony statement on the ground that the plea underlying the 1975 conviction set forth in the statement was unconstitutionally obtained because he had not been informed of his right to a jury trial or to confront his accusers. Now, on appeal, defendant challenges his predicate status on the ground that he believed in 1975 that he was pleading guilty to *476a misdemeanor, not a felony. While this argument was raised by defendant in the original trial, it was not raised in this proceeding at the trial level, and is thus not preserved for review absent a showing of good cause for such failure to preserve (CPL 400.21 [7] [b]; 470.05). Concur—Sullivan, J. P., Ross, Ellerin, Wallach and Smith, JJ. [See, — AD2d — (July 3, 1990).]